Title: To James Madison from Peter Foster (Abstract), 19 March 1805
From: Foster, Peter
To: Madison, James


19 March 1805, Norfolk. “Having not heard from you Sins august Last a twelve month and Having a good oppertunity By Captn. Butler to Send I Beg the favor of your answer By him if thier is any prospect of my gitting any thing for my Loses & Conefinement in the Havana if that theire Should Be any prospect that throo you<r> good Endevours I Shall Be Reimburst for the grate Loos I met with your Returnd answer By Capn. Butler will Be gratefully acnoleded.”
